Citation Nr: 0944315	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  06-36 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left shoulder 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel







INTRODUCTION

The Veteran served on active duty from December 1973 to 
December 1977 and from February 1979 to January 1981.  

This matter is before the Board of Veterans' Appeals on 
appeal from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  Subsequent decisions have been 
issued by the RO in Cleveland, Ohio.  

The Board notes that the Veteran requested a Board hearing in 
his November 2006 VA Form 9.  In December 2006, his 
representative repeated this request.  The hearing was 
scheduled for May 20, 2009 at the RO.  The RO sent two 
notices of the hearing in April 2009.  The Veteran did not 
report for his scheduled hearing and has not made any 
outstanding hearing request.   


FINDINGS OF FACT

1.  The Veteran's left shoulder condition clearly and 
unmistakably existed prior to service.

2.  There is no clear and unmistakable evidence that the 
Veteran's left shoulder condition was not aggravated by 
service.  

3.  The Veteran's left shoulder condition was aggravated by 
service.  


CONCLUSION OF LAW

A left shoulder condition was aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1111, 1131, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.306 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  

The Board notes receipt of an October 2009 request by the 
Veteran's representative for rescheduling of a 
videoconference hearing before the Board.  In light of the 
full grant of benefits sought on appeal, the Board concludes 
that to proceed with such grant will not prejudice the 
Veteran.  Moreover, a remand for scheduling of a hearing on 
this issue would serve no useful purpose and would merely 
delay the full grant in this appeal.

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  The burden typically cannot be 
met by lay testimony because laypersons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Where a Veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims that he injured his left shoulder in 
service and has suffered from a resulting disability since 
service.  The Board notes that the Veteran's service 
treatment records for his second period of service from 
February 1979 to January 1981 are unavailable.  After 
repeated attempts to obtain the records, the RO made a formal 
finding of the unavailability of those records in February 
2009 and notified the Veteran accordingly.  In cases where 
the Veteran's service medical records are unavailable through 
no fault of the Veteran, there is a heightened obligation to 
explain findings and conclusions and to carefully consider 
the benefit-of-the-doubt doctrine under 38 U.S.C. § 5107(b); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

While the Veteran does not contend that he had a preexisting 
shoulder condition that was aggravated by service, the Board 
finds that an analysis in this regard is required.  For 
purposes of 38 U.S.C.A. §§ 1110 and 1131, every Veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

The plain language of this statute provides that the 
presumption of soundness is rebutted only if clear and 
unmistakable evidence establishes both that (1) the condition 
existed prior to service and (2) the condition was not 
aggravated by service.  A claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOGCPREC 3-2003 (July 16, 
2003); see generally Cotant v. Principi, 17 Vet. App. 116, 
124 (2003) (Court raised the question of the proper 
interpretation of sections 1111 and 1153 and the validity of 
the pertinent part of 38 C.F.R. § 3.304(b) under that 
interpretation).  

The Veteran's service treatment records reflected that during 
his November 1973 entrance examination, although a scar on 
the left shoulder was noted, the musculoskeletal system and 
upper extremities were found to be normal.  In a report of 
medical history prepared in conjunction with the examination, 
the Veteran indicated that he did not have a painful or 
"trick" shoulder.  Thus, a left shoulder disability was not 
noted during the November 1973 enlistment examination, and 
the Veteran was presumed sound at entrance.  

However, a VA medical center (VAMC) orthopedic outpatient 
note, dated in December 2004, reflects that the Veteran 
reported a history of a left shoulder surgery with an 
anterolateral scar and a vertical orientation, but the 
Veteran did not remember the specifics of this surgery.  
During the same orthopedic consultation, the Veteran stated 
that he has had bilateral shoulder pain throughout his life.  
Presumably, the scar discussed in December 2004 is the same 
scar that was present during the November 1973 entrance 
examination.  Thus, it appears that there is clear and 
unmistakable evidence to indicate that the Veteran had a pre-
existing left shoulder injury or condition.  Consequently, 
the question is whether the pre-existing left shoulder 
condition was clearly and unmistakably aggravated during 
service.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The Veteran has consistently maintained that he injured his 
left shoulder after a fall in service.  During December 2004 
VAMC orthopedic treatment, the Veteran stated that he 
dislocated his left shoulder in the 1970's when he was 
practicing falling in the service and fell on his shoulder.  
During the February 2005 VA neurology examination, the 
Veteran reported that he had injuries to both shoulders 
during service.  He stated that he suffered falls and was 
struck during training exercises.  During the November 2007 
VA examination, the Veteran described injuring his left 
shoulder while stationed in Naples, Italy between 1979 and 
1981, which was during his second period of service.  

There is evidence that the Veteran sought treatment for his 
left shoulder shortly after service.  The record shows that 
the Veteran first sought treatment for left shoulder pain in 
March 1985, four years after service.  The Veteran stated 
that he woke up with shoulder pain and denied any trauma or 
stressor activity    

In considering the evidence relating to this event, the Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (citing 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 
2006)).  The appellant's credibility affects the weight to be 
given to his testimony, and it is the Board's responsibility 
to determine the appropriate weight.  Washington v. 
Nicholson, 19 Vet. App. 363, 369 (2005).  Here, the Board 
finds that the Veteran's statements regarding the in-service 
injury are credible.  The Veteran's assertions regarding the 
injury have been consistent, and the Veteran is competent to 
report injuries or pain experienced in service.  Therefore, 
the Board concedes that the Veteran suffered a left shoulder 
injury in service.  

The Board does not find there to be clear and unmistakable 
evidence that the Veteran's left shoulder condition was not 
aggravated by service.  On the contrary, the competent 
medical evidence of record indicates that the Veteran's 
current left shoulder condition is related to the trauma 
sustained in service.  The February 2005 VA joints examiner 
diagnosed shoulder strain and tendinitis.  He stated that the 
conditions are more likely than not related to the service-
connected symptoms and service-connected conditions that the 
Veteran documented.  The November 2007 VA examiner diagnosed 
arthritis of the left shoulder acromioclavicular joint, 
opining that the Veteran's shoulder condition is more likely 
than not the result of his claimed disabilities during his 
active military enlistment.  Because both VA examiners 
reviewed the claims file and provided a detailed description 
of the interview with and examination of the Veteran, the 
Board finds these opinions to be highly probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-303 (2008).  

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that the evidence supports the award 
of service connection for a left shoulder condition.  
38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a left shoulder 
condition is granted.  




____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


